filed in the district court in the first instance.' NRS 34.724(2)(b); NRS
                34.738(1). Accordingly, we
                            ORDER the petition DENIED.




                                                                                J.
                                                  Saitta




                                                          11.:99 7              J.
                                                  Pickering



                cc: Hon. Valerie Adair, District Judge
                     Demetri L. Alexander
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                     1 We  express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.



SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A